OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified, with costs to appellant, by deleting so much thereof as provided that Hendler & Murray, P. C., exists as the alter ego of its predecessor partnership and is liable for the debts and obligations thereof, and substituting a provision that Hendler & Murray, P. C., is a proper party to the arbitration proceeding in view of its adoption of the rights and obligations owing to respondent Arthur Lambert pursuant to the 1976 partnership agreement of the Hendler & Murray partnership and any written modification thereof and, as so modified, order affirmed. The extent to which Hendler & Murray, P. C., is liable to Lambert for debts and obligations of the predecessor partnership is a question to be settled by arbitration.
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr.